Exhibit 10.1

 

One Madison Corporation
3 East 28nd Street, 8rd Floor

New York, New York 10016

 

May 13, 2019

 

One Madison Group LLC
23 East 22nd Street, 53rd Floor

New York, New York 10010

 

RE:Amendment No. 2 to the Securities Subscription Agreement

 

This second amendment (this “Amendment”) to that certain Securities Subscription
Agreement (the “Agreement”) entered into on July 18, 2017, as amended on
December 1, 2017, by and between One Madison Group LLC, a Delaware limited
liability company (the “Subscriber” or “you”), and One Madison Corporation, a
Cayman Islands exempted company (the “Company”, “we” or “us”) is made on the
date hereof pursuant to Section 6.4 of the Agreement. Capitalized terms that are
used herein, except as otherwise defined herein, shall have the meanings
ascribed to them in the Agreement. In consideration of the mutual promises and
covenants contained herein, the Company and the Subscriber agree as follows
(subject to the last sentence of this Amendment):

 

1.Section 3.4 of the Agreement shall be amended and restated in its entirety to
read as follows:

 

3.4Earnout.

 

(a) First Earnout. During the period commencing on the date that a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination between the Company and one or more businesses (a “Business
Combination”) is consummated through the tenth anniversary following the
consummation of such Business Combination (the “Earnout End Date”), unless (a)
the closing price of the Company’s Class A ordinary shares (or any successor
class of common shares listed on The New York Stock Exchange or The Nasdaq Stock
Market) equals or exceeds $15.00 per share (as adjusted for share splits,
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30 consecutive trading day period or (b) the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of its common shareholders having the right to exchange their common equity
for consideration in cash, securities or other property or any transaction
involving a consolidation, merger, proxy contest, tender offer or similar
transaction in which the Company is the surviving entity which results in a
change in the majority of our board of directors or management team or the
company’s stockholders immediately prior to such transaction ceasing to own a
majority of the surviving entity immediately after such transaction (each a
“First Earnout Condition”), on the Earnout End Date or promptly thereafter (the
“Earnout Forfeiture Date”), the Subscriber acknowledges and agrees that it shall
surrender for no consideration any and all rights to such number of Shares
(including any Class A ordinary shares or Class C ordinary shares into which
such Shares have converted) equal to 50.0% of the Shares held by the Subscriber
immediately following the Company’s IPO (after accounting for any forfeitures
required pursuant to Section 3.2 hereto but assuming no exercise of the
Over-allotment Option), or 3,397,500 Shares (the “First Earnout Shares”).

 

(a) Second Earnout. During the period commencing on the date that a Business
Combination is consummated through the Earnout End Date, unless (a) the closing
price of the Company’s Class A ordinary shares (or any successor class of common
shares listed on The New York Stock Exchange or The Nasdaq Stock Market) equals
or exceeds $17.00 per share (as adjusted for share splits, dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30 consecutive trading day period or (b) the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of its common shareholders having the right to exchange their common equity
for consideration in cash, securities or other property or any transaction
involving a consolidation, merger, proxy contest, tender offer or similar
transaction in which the Company is the surviving entity which results in a
change in the majority of our board of directors or management team or the
company’s stockholders immediately prior to such transaction ceasing to own a
majority of the surviving entity immediately after such transaction (each a
“Second Earnout Condition”), on the Earnout Forfeiture Date, the Subscriber
acknowledges and agrees that it shall surrender for no consideration any and all
rights to such number of Shares (including any Class A ordinary shares or Class
C ordinary shares into which such Shares have converted) equal to 50.0% of the
Shares held by the Subscriber immediately following the Company’s IPO (after
accounting for any forfeitures required pursuant to Section 3.2 hereto but
assuming no exercise of the Over-allotment Option), or 3,397,500 Shares (the
“Second Earnout Shares”).

 

 

 

 

(d) Dividends. The First Earnout Shares and the Second Earnout Shares (including
any Class A ordinary shares or Class C ordinary shares into which such shares
have converted) will not participate in cash dividends or other cash
distributions payable to holders of the ordinary shares of the Company prior to
the date on which one or more of the First Earnout Conditions or the Second
Earnout Conditions, respectively, has been satisfied, whereupon the Company
shall promptly pay to the Subscriber in respect of the First Earnout Shares or
the Second Earnout Shares (including any Class A ordinary shares or Class C
ordinary shares into which such shares have converted), as applicable, all cash
dividends and cash distributions paid on the ordinary shares of the Company
after the Ranpak Business Combination as if they had been holders of record
entitled to receive distributions on the applicable record date.

 

(c) Redemption of Public Shares. In the event that any of the Shares held by the
Subscriber are forfeited to the Company as a result of the redemption of the
Company’s Class A Shares in connection with the shareholder vote to approve the
Business Combination, such forfeitures will reduce first, the Second Earnout
Shares and next, the First Earnout Shares.

 

2.Section 5.4 of the Agreement shall be amended and restated in its entirety to
read as follows:

 

5.4 “Subscriber Lock-up. The Subscriber agrees that it shall not (and shall
cause any employees of the Subscriber and/or the Company to whom the Subscriber
Transfers Shares not to) Transfer any (i) First Earnout Shares until the earlier
of (A) the date on which one or more of the First Earnout Conditions has been
satisfied and (B) the Earnout Forfeiture Date and (ii) Second Earnout Shares
until the earlier of (A) the date on which one or more of the Second Earnout
Conditions has been satisfied and (B) the Earnout Forfeiture Date, unless the
transferee enters into a written agreement for the benefit of the Company, in a
form reasonably acceptable to the Company, agreeing to be bound by the terms of
this Agreement.”

 

Upon and after the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Agreement shall mean and be a reference to the Agreement as
modified and amended hereby.

 

This Amendment may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

 

This Amendment and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of New York applicable to
contracts wholly performed within the borders of such state, without giving
effect to the conflict of law principles thereof.

 

This Amendment is the joint product of the Subscriber and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

If the Stock Purchase Agreement referenced above is terminated prior to the
consummation of the Business Combination, this Amendment shall automatically be
deemed null and void ab initio.

 

[Signature Page Follows]

 

2

 

 

If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this Amendment and return it to us.

 

  Very truly yours,       ONE MADISON CORPORATION       By: /s/ Omar M. Asali  
  Name:  Omar M. Asali     Title: Chief Executive Officer

 

Accepted and agreed as of the date first written above.

 

ONE MADISON GROUP LLC       By: /s/ Omar M. Asali     Name:  Omar M. Asali    
Title: Sole Member  

 

 

 

 

